IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,428-01


                    EX PARTE ANNE ELIZABETH MURPHY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1103474-A IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of capital murder and sentenced to life imprisonment. The First

Court of Appeals affirmed her conviction. Murphy v. State, 01-07-00174-CR (Tex. App. — Houston

[1st Dist.] April 10, 2008) (not designated for publication). Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

        Applicant filed her pro se application in the trial court on March 29, 2010. On May 11, 2010,

the trial court entered an order designating issues. It does not appear that the order designating issues

was timely entered, but the trial court designated the issues of whether Applicant received ineffective

assistance of trial counsel and whether Applicant’s other claims were cognizable, for further
resolution. The trial court apparently also appointed attorney Cynthia Russell Henley to represent

Applicant in this habeas matter. Based on correspondence in the record from Applicant to the trial

court during the years after application was filed, it appears that Attorney Henley did not

communicate with Applicant and did not file anything on her behalf before the pro se application

was eventually forwarded to this Court more than ten years later. This Court received the application

and the habeas record, which did not include any findings of fact or conclusions of law from the trial

court, on March 10, 2021.

       On April 27, 2021, this Court received a motion filed by appointed habeas attorney Henley,

in which Henley ask that this Court remand the habeas application to the trial court and appoint a

new attorney to represent Applicant, as Henley has apparently accepted a position as a hearing officer

and can no longer represent Applicant in this matter. On April 29, 2021, this Court received a pro

se motion in which Applicant asks this Court to stay the proceedings so that Applicant can prepare

a motion to dismiss the application without prejudice, so that she may file an amended application.

However, Applicant states that she is incapable of filing an amended application without the

assistance of habeas counsel.

       The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d). In developing the record, the trial court may use any means set out in Article 11.07,

§ 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent her at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

       The trial court shall supplement the habeas record with a copy of the order appointing

attorney Henley to represent Applicant in this matter, and any other documents showing whether
attorney Henley took any action in this matter or attempted to withdraw from the representation. The

trial court shall determine whether Applicant wishes to withdraw her pro se application, whether or

not she is appointed a new habeas attorney. If the trial court determines that Applicant does not want

to withdraw the application, the trial court shall make findings of fact and conclusions of law as to

the claims raised in that application. If the trial court determines that Applicant does want to

withdraw the application, the trial court shall make findings of fact and conclusions of law as to

whether Applicant should be permitted to do so.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 12, 2021
Do not publish